681 (2003). Therefore, the district court did not err in denying the
                petition.' Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                            gets
                Pickering                                Saitta

                cc: Hon. Steve L. Dobrescu, District Judge
                     Thomas Michaelides
                     Sears Law Firm, Ltd.
                     Attorney General/Carson City
                     White Pine County Clerk




                       'The district court denied the petition on the merits, but as
                discussed previously, should have denied the petition as procedurally
                barred. However, we affirm because the district court reached the right
                result in denying the petition. See Wyatt v. State, 86 Nev. 294, 298, 468
                P.2d 338, 341 (1970).



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A